 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOEY ADNEY,                                           Case No. 1:19-cv-00191-SAB

12                   Plaintiff,                            ORDER RE STIPULATION FOR
                                                           EXTENSIONOF TIME
13           v.
                                                           (ECF No. 19)
14   COMMISSIONER OF SOCIAL SECURITY,

15                   Defendant.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

18          1.      Defendant’s response to Plaintiff’s opening brief shall be filed on or before

19                  January 20, 2020; and

20          2.      Plaintiff’s reply, if any, shall be filed on or before February 4, 2020.

21
     IT IS SO ORDERED.
22

23 Dated:        November 26, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                       1
